The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 9/22/2021, with respect to the rejection over Ademe et al. and other references have been fully considered and are persuasive.  The rejection of claims 1, 2, 4, 6-12, 16, and 19-23 has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made as indicated below.
The applicant argues that the teachings of Gordon cannot be combined with Karalus because Karalus indicates that the wrapper is made waterproof and Gordon indicates that their technique makes a surface water-repellant and not waterproof.  The examiner disagrees.  Waterproof and water-repellant are terms that are used interchangeably.  For instance, Gordon discusses a prior patent as, “a waterproofing process” and then states that the resulting product is “water-repellant” (col. 2, 49-57).  One of ordinary skill in the art would not have considered the direction provided by Karalus to exclude treatments described as “water-repellant”, “water-resistant”, or “waterproof”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “discrete islands” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6-12, 16, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karalus (US 3,339,557) in view of Ademe et al. (US 2013/0167851) and Gordon (US 4,107,426).
Regarding claims 1, 2, 4, 6-8, and 20, 
Karalus does not disclose that the filter is wrapped in a plug wrap and that it is attached via tipping paper.  
Ademe et al. disclose a similar smoking article with a filter that has a breakable capsule containing liquid to be released by the user.  The filter is wrapped in a plug wrap with a barrier layer “against flowable material, wicking, seeping, or otherwise passing through the plug wrap” (0031) from the liquid in capsule or breakable container.  It would have been obvious to one of ordinary skill in the art at the time of invention to use a plug wrap to wrap the filter of Karalus instead of using the same wrapper for the entire cigarette.  One of ordinary skill would understand that using a plug wrap such as that of Ademe et al. would allow manufacturing and processing of the filter separately from the tobacco rod followed by attaching the filter to the tobacco rod using tipping paper (as disclosed by Ademe et al. [0001-0002]).  
Ademe et al. also disclose that the plug wrap does not need a barrier over the entire surface.  Ademe et al. state, “One preferred pattern is a band, which may be positioned to align with an underlying capsule.” [0056].  The resulting band placed around the capsule as shown in the filter illustrated in figure 3, would result in an upstream and downstream portion of the plug wrap not treated with barrier.  It would have been obvious to one of ordinary skill in the art to form the barrier of Karalus in the pattern as disclosed by Ademe et al. to protect the wrapper in the region exposed to moisture.  
Karalus does not expressly disclose the treatment to make the wrapper waterproof.  However, Gordon discloses a treatment to make cellulose paper waterproof by coating the paper with acid chlorides including palmitoyl chloride and stearoyl 
It would have been obvious to one of ordinary skill in the art at the time of invention to use the process of Gordon to make the wrapper of Karalus waterproof.    
Gordon does not expressly disclose that covalent bonding exists between the cellulose and the hydrophobic groups, however, Gordon does disclose that the acid chloride and the cellulose “react” and become hydrophobic (i.e. water resistant) and the compounds used are the same as instantly claimed and disclosed (col. 9, 39-45).  Therefore, the formation of covalent bonding is inherent because the compounds in question are the same. 
Gordon does not disclose the water contact angle on the treated surface.  However, Gordon discloses that, "The selection of cellulose and treatment parameters will vary depending on the desired end-use of the treated cellulose,” (col. 1, 24-27) and more specifically, “
The degree of water-repellency can thus be controlled, by selection of the pore size and the thickness of the cellulose to be treated and also by varying the treatment conditions, in particular the acid chloride selected, the vapor pressure (concentration) of acid chloride in the reaction chamber and the duration of the exposure. In general, longer chain acid chlorides give greater water-repellency, other factors such as depth of cellulose treated being equal. By increasing the vapor pressure of acid chloride for example to about one-half atmosphere partial pressure or, alternatively, increasing the exposure time, acid chloride vapors can penetrate more deeply into the cellulose being treated with the net result that again improved water-repellent characteristics are exhibited. (col. , 41-55)

In re Boesch, 617 F.2d 272, 205 USPQ 215  (CCPA).  The need for the material for used in Karalus to have a contact surface angle of at least 100 would have been obvious because Karalus indicates the need for a "waterproof" surface and surfaces above 90 are considered hydrophobic (but not waterproof, see applicant’s specification page 8, lines 3-6, as well as generally known in the art).
Alternatively, Gordon does not disclose the water contact angle, the surface of the plug wrap or wrapper Karalus treated with the materials of Gordon would inherently have the same contact angle as the instant invention because the materials are the same.  

Regarding claims 10, 11, and 20, Gordon discloses that paper is treated with the disclosed materials at temperatures between 15 and 200°C (see claims 2-5).
Regarding claims 12 and 16, Gordon discloses that:
In general, it has been found that a partial vapor pressure of acid chloride on the order of 10-100 mm. of mercury is sufficient to obtain good water-repellency in reaction times of 1-15 seconds. (col. 4, 27-30)

And:

The degree of water-repellency can thus be controlled, by selection of the pore size and the thickness of the cellulose to be treated and also by varying the treatment conditions, in particular the acid chloride selected, the vapor pressure (concentration) of acid chloride in the reaction chamber and the duration of the exposure. (col. 8, 41-46).

Although Gordon does not disclose the amount of deposited material (i.e. grams per square meter), the length of time for the reaction and the vapor pressures disclosed by Gordon are result effective variables.  It would have been obvious to change the amount of reaction time, or partial pressure to obtain various amounts of deposited reactant to produce various degrees of water repellency because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215  (CCPA).  
Alternatively, the steps and parameters for the process for making or extracting the fibers for this slurry do not add patentable details to this invention, as no structural characteristics are association with the step in the specification.  As such, this is a “product by process” claim.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113).

"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) …

"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a 

Regarding claims 9 and 19, although Gordon does not disclose the Cobb measurement (i.e. absorption), the surface of the wrapper of Karalus treated with the materials of Gordon would inherently have the same absorption measurements as the instant invention because the materials are the same.
Regarding claim 21, Ademe et al. disclose that the barrier can be applied as a pattern including patches (0034), which would inherently be a plurality of discrete islands.   

Claim 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karalus (US 3,339,557), Ademe et al. (US 2013/0167851) and Gordon (US 4,107,426) as applied to claim 1 above, and further in view of Samain (US 6,342,268).
Regarding claim 22, Gordon does not disclose that the hydrophobic surface is created by depositing at least 100 discrete islands of a hydrophobic reagent having a later dimension of 5-100 micrometers onto the surface.  First, it would have been obvious to one of ordinary skill in the art at the time of invention that creating a hydrophobic band on the paper as disclosed by Ademe et al. would be the same as a discrete island, and would be a uniform pattern.  
Although Gordon discloses using a vapor process to react an acid chloride hydrophobic reagent with cellulose, the deposition of at least 100 discrete islands of a 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113).

"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) …

"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	
Although one may expect deposition of discrete islands to produce a structure where there are also discrete islands of hydrophobic material, this does not appear to be the case with the instant material.  Samain discloses a similar waterproof product 
Regarding claim 23, Gordon does not disclose that the outer surface has a hydrophobic surface.  However, it would have been obvious to one of ordinary skill in the art at the time of invention that some hydrophobic reactants in the invention of Gordon would reach the opposite surface when treating one surface, resulting in some hydrophobic surface present on the opposite (outer) surface.  Please note that the claim does not require that the entire surface be hydrophobic and the specification indicates that some reactants pass through the paper to the opposite surface (paragraph 0029).  


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ademe et al. (US 2013/0167851), Karalus (US 3,339,557), Gordon (US 4,107,426), and Samain (US 6,342,268), as applied to claims 1 and 12 above, and further in view of Hampl Jr. (US 6,305,382).  
Karalus does not disclose the basis weight of the wrapper.  However, Hampl Jr. disclose that, “Conventional wrapping paper has a typical basis weight of about 25 g/m2 to 26 g/m2” (col. 2, 66-67).  It would have been obvious to one of ordinary skill in the art .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-12, 16, and 19-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, and 16-20 of U.S. Patent No. 10,542,773 in view of Karalus (US 3,339,557).
US 10,542,773, claims a smoking article with a cigarette wrapper treated to be hydrophobic.  It would have been obvious to one of ordinary skill in the art at the time of invention/filing that such a wrapper would be used in place of hydrophobic plug wrap (also cigarette paper, but in this case wrapped around a plug of filter material).  For instance Karalus disclose the need for treated, waterproof paper to wrap filter plugs that can contain moisture.  Using the hydrophobic paper of US 10,542,773, in place of other treated, waterproof paper that is used in another location in a cigarette would have been obvious, the results would have been predictable, and making the combination would have been within the ability of one of ordinary skill. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J FELTON/
Primary Examiner, Art Unit 1747